DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s amendment filed on July 26, 2022. 
Claims 21, 30, 33-36 and 57 have been amended. 
Claims 1-20 were previously cancelled. 
Claims 28-29 and 40-56 have been canceled. 
Claims 21-27, 30-39, and 57 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 9-10, filed July 26, 2022, with respect to claim 36 have been fully considered and are persuasive.  The objection of the claim has been withdrawn. Applicant has amended claim 36 by correcting the minor informality. 
Applicant’s arguments, see Pg. 11-12, filed July 26, 2022, with respect to claims 21, 27, 28, 30, 32-33, 39, and 57 have been fully considered and are persuasive.  The 102 rejection of the claims has been withdrawn. Applicant has amended claims 21, 33 and 57 to include the subject matter of claim 29 that was indicated as allowable in the previous Office action. However, the amendment fails to include the limitations of claim 28 upon which claim 29 relied upon. Claim 28 recited “determining whether the start point or the end point needs to be modified; determining a modified start point or a modified end point in response to determining that the start point or the end point needs to be modified; and causing to take the X-ray image of the imaging region based on at least one of the modified start point or the modified end point” which is not recited by amended claim 21. As noted in the previous Office action, the limitations of any intervening claim must be recited. 
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. Regarding claims 21, 33 and 57, Applicant has amended the claims by correcting the indefinite claim language. However, the amendments introduce new 112(b) issues. The amendment of claims adds the subject matter of claim 29 that was indicated as allowable in the previous Office action.  However, the amendment has failed to include the limitations of claim 28 upon which claim 29 relied upon. Amended claims 21, 33, and 57 fail to include the limitations directed to the determination whether or not the start and end points need to be modified. 
Claim Objections
Claims 33-39 are objected to because of the following informalities: 
Regarding claim 33, “performing a simulated imaging”, “determining, based on a simulation result”, and “determining the modified start point” should be changed to “perform a simulated imaging”, “determine, based on s simulation result”, and “determine the modified start point” in order to correct a grammatical informality. Claims 34-39 are objected to by virtue of their dependency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27, 30-39, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim recites the limitation "the modified start point" and “the modified end point” in line 10.  There is insufficient antecedent basis for this limitation in the claim. As currently written, the claim fails to introduce a limitation directed to “a modified start point” and “a modified end point”. The modified start point and end point were introduced by now canceled Claim 28. The Examiner has interpreted the claim as “A method for taking X-ray images, implemented on a computing device including a processor and a storage, comprising: 
obtaining reference data associated with an object, the reference data comprising at least one of height data or historical data; 
determining, based on the reference data, at least one of a start point or an end point of an imaging region associated with the object;
determining whether the start point or the end point needs to be modified; 
determining a modified start point or a modified end point in response to determining that the start point or the end point needs to be modified;
 performing a simulated imaging based on the start point and the end point; 
determining, based on a simulation result, whether the start point or the end point satisfies a preset condition; 
determining the modified start point or the modified end point in response to determining that the start point or the end point does not satisfy the preset condition; and
 causing an acquisition device to take an X-ray image of the imaging region based on at least one of the start point, the end point, the modified start point, or the modified end point.”
Claims 22-27 and 31-32 are rejected by virtue of their dependency. 
Regarding claim 30, the limitation “capturing a plurality of intermediate images by performing a plurality of imaging operations within the start point and the end point” renders the claim indefinite. As currently written, the claim recites that a plurality of intermediate images are captured within the start point and the end point. However, the claim recites an X-ray image is taken based on the start point, end point, the modified start point, or the modified end point. The claim fails to particularly point out how the plurality of intermediate images are taken within the start and end points when X-ray image is based on at least only one of the start point, the end point, the modified start point, or the modified end point. 
Regarding claim 33, the claim recites the limitation "the modified start point" and “the modified end point” in line 12.  There is insufficient antecedent basis for this limitation in the claim. As currently written, the claim fails to introduce a limitation directed to “a modified start point” and “a modified end point”. The claim fails to particularly point out how the modified start and end points are obtained. The Examiner has interpreted the claim as “A system for X-ray imaging, comprising: 
an acquisition device including an X-ray source and an X-ray detector;
 a storage medium to store a set of instructions; and a processor, communicatively coupled to the storage medium, to execute the set of instructions to:
 obtain reference data associated with an object, the reference data comprising at least one of height data or historical data; 
determine, based on the reference data, at least one of a start point or an end point of an imaging region associated with the object;
determine whether the start point or the end point needs to be modified; 
determine a modified start point or a modified end point in response to determining that the start point or the end point needs to be modified;
 perform a simulated imaging based on the start point and the end point; determining, based on a simulation result, whether the start point or the end point satisfies a preset condition; 
determine the modified start point or the modified end point in response to determining that the start point or the end point does not satisfy the preset condition; and
 cause the acquisition device to take an X-ray image of the imaging region based on at least one of the start point, the end point, the modified start point or the modified end point.”
Claims 34-39 are rejected by virtue of their dependency. 
Regarding claim 57, the claim recites the limitation "the modified start point" and “the modified end point” in line 12.  There is insufficient antecedent basis for this limitation in the claim. As currently written, the claim fails to introduce a limitation directed to “a modified start point” and “a modified end point”. The claim fails to particularly point out how the modified start and end points are obtained. The Examiner has interpreted the claim as “A non-transitory computer readable medium, comprising executable instructions that, when executed by at least one processor, direct the at least one processor to perform a method, the method comprising:
obtaining reference data associated with an object, the reference data comprising at least one of height data or historical data; 
determining, based on the reference data, at least one of a start point or an end point of an imaging region associated with the object;
determining whether the start point or the end point needs to be modified; 
determining a modified start point or a modified end point in response to determining that the start point or the end point needs to be modified;
 performing a simulated imaging based on the start point and the end point; 
determining, based on a simulation result, whether the start point or the end point satisfies a preset condition; 
determining the modified start point or the modified end point in response to determining that the start point or the end point does not satisfy the preset condition; and
 causing an acquisition device to take an X-ray image of the imaging region based on at least one of the start point, the end point, the modified start point, or the modified end point.”.
Allowable Subject Matter
Claims 21-27, 30-39, and 57 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art is Kabeya (JP 2015217109; all notations directed to translated Kabeya). 
Regarding claim 21, as best understood:
Kabeya discloses a method for taking X-ray images, implemented on a computing device including a processor and a storage, comprising: 
obtaining reference data associated with an object (Translated Kabeya; [0057], user inputs height information), the reference data comprising at least one of height data (Translated Kabeya; [0057], user inputs height information) or historical data;
 determining, based on the reference data, at least one of a start point or an end point of an imaging region associated with the object (Translated Kabeya; [0057]-[0060] region of interest for plurality of images set based on height); 
determining whether the start point or the end point needs to be modified (Translated Kabeya; [0070]-[0073], distance correction); 
determining a modified start point or a modified end point in response to determining that the start point or the end point needs to be modified (Translated Kabeya; [0070]-[0073], distance correction based on shape of subject); and
causing an acquisition device to take an X-ray image of the imaging region based on at least one of the start point, the end point, the modified start point, or the modified end point (Translated Kabeya; [0060], plurality of images).
However, Kabeya fails to disclose performing a simulated imaging based on the start point and the end point; determining, based on a simulation result, whether the start point or the end point satisfies a preset condition; determining the modified start point or the modified end point in response to determining that the start point or the end point does not satisfy the preset condition.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejections above. Claims 22-27, and 31-32 are indicated as allowable by virtue of its dependency. Claim 30 would be allowable if rewritten to overcome the 112(b) rejection above. 
Regarding claim 33, as best understood:
 Kabeya discloses a system for X-ray imaging, comprising: 
an acquisition unit (Translated Kabeya; [0014], imaging apparatus) including an X-ray source (Translated Kabeya; [0014], Source) and an X-ray detector (Translated Kabeya; [0014], detector);  
a storage medium (Translated Kabeya; [0014], storage unit and control unit) to store a set of instructions; and 
a processor  (Translated Kabeya; [0014], storage unit and control unit), communicatively coupled to the storage medium, to execute the set of instructions to: 
obtain reference data associated with an object (Translated Kabeya; [0057], user inputs height information), the reference data comprising at least one of height data (Translated Kabeya; [0057], user inputs height information) or historical data; 
determine, based on the reference data, at least one of a start point or an end point of an imaging region associated with the object (Translated Kabeya; [0057]-[0060] region of interest for plurality of images set based on height); 
determine whether the start point or the end point needs to be modified (Translated Kabeya; [0070]-[0073], distance correction); 
determine a modified start point or a modified end point in response to determining that the start point or the end point needs to be modified (Translated Kabeya; [0070]-[0073], distance correction based on shape of subject); and
causing the acquisition device to take an X-ray image of the imaging region based on at least one of the start point, the end point, the modified start point, or the modified end point (Translated Kabeya; [0060], plurality of images). (Translated Kabeya; [0060], plurality of images).
However, Kabeya fails to disclose perform simulated imaging based on the start point and the end point; determine, based on a simulation result, whether the start point or the end point satisfies a preset condition; determine the modified start point or the modified end point in response to determining that the start point or the end point does not satisfy the preset condition.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejections above. Claims 34-39 are indicated as allowable by virtue of its dependency.
Regarding claim 57, as best understood:
Kabeya discloses a non-transitory computer readable medium, comprising executable instructions that, when executed by at least one processor, direct the at least one processor to perform a method, the method comprising: 
obtaining reference data associated with an object (Translated Kabeya; [0057], user inputs height information), the reference data comprising at least one of height data (Translated Kabeya; [0057], user inputs height information) or historical data;
 determining, based on the reference data, at least one of a start point or an end point of an imaging region associated with the object (Translated Kabeya; [0057]-[0060] region of interest for plurality of images set based on height); 
determining whether the start point or the end point needs to be modified (Translated Kabeya; [0070]-[0073], distance correction); 
determining a modified start point or a modified end point in response to determining that the start point or the end point needs to be modified (Translated Kabeya; [0070]-[0073], distance correction based on shape of subject); and
causing an acquisition device to take an X-ray image of the imaging region based on at least one of the start point, the end point, the modified start point, or the modified end point (Translated Kabeya; [0060], plurality of images).
However, Kabeya fails to disclose performing a simulated imaging based on the start point and the end point; determining, based on a simulation result, whether the start point or the end point satisfies a preset condition; determining the modified start point or the modified end point in response to determining that the start point or the end point does not satisfy the preset condition.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejections above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884